EXHIBIT 10.1

AMENDMENT NO. 1 TO AGREEMENT

 

This Amendment No. 1 to Agreement (the “Amendment”) is made and entered into as
of October 23, 2013, by and among Qumu Corporation (f/k/a Rimage Corporation)
(the “Company”) and Dolphin Limited Partnership III, L.P., Dolphin Associates
III, LLC, and Dolphin Holdings Corp. III (collectively, “Dolphin”) (each of the
Company and Dolphin, a “Party” to this Amendment, and collectively, the
“Parties”).

WHEREAS, the Parties are each a party to that certain Agreement made and entered
into as of March 18, 2013 (the “Agreement”) relating to the appointment of one
Dolphin candidate to the Company’s Board of Directors, one observer to the Board
of Directors and certain other governance matters, as provided in the Agreement;

WHEREAS, by this Amendment the parties desire to amend the Agreement to extend
certain time periods relating to their respective rights and obligations;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

1.                   Definitions. The following terms shall have the following
respective meanings:

a.                   The “2014 Annual Meeting” shall mean the annual meeting of
shareholders of the Company to be held in 2014 including any other meeting of
shareholders held in lieu thereof, and any adjournments, postponements,
reschedulings or continuations thereof.

b.                   The “2015 Annual Meeting” shall mean the annual meeting of
shareholders of the Company to be held in 2015 including any other meeting of
shareholders held in lieu thereof, and any adjournments, postponements,
reschedulings or continuations thereof.

c.                    “Amended Standstill Period” shall mean the period from the
date of the Agreement until the date that is ten (10) business days prior to the
deadline for the submission of shareholder nominations for the 2015 Annual
Meeting pursuant to the Company’s bylaws.

2.                   Amendments. The Agreement is hereby amended as follows:

a.                   In Sections 1(b), 1(c) and 1(e) of the Agreement, each
reference to the “2013 Annual Meeting” shall be a reference to the “2014 Annual
Meeting.”

b.                   Section 1(d) shall be amended and restated to read in its
entirety as follows:

 

 

 

Until the date on which Dolphin has sold shares of Common Stock such that it
ceases to beneficially own in the aggregate at least 5.0% of the then
outstanding Common Stock, the Company agrees that if the Dolphin Director
resigns as a director or is removed from the Board for any reason or dies,
Dolphin shall have the right to replace the Dolphin Director with a qualified
substitute director, with the qualifications and appointment of such substitute
director subject to the provisions of this subsection. Each substitute director
must qualify as “independent” pursuant to NASDAQ listing standards. Unless there
is a material adverse change in the qualifications of Justin A. Orlando, Donald
T. Netter, or Daniel T. Englander, each of Messrs. Orlando, Netter and Englander
is deemed to be qualified as a substitute director and upon Dolphin’s
identification of Mr. Orlando, Mr. Netter or Mr. Englander as a substitute
director, the Board shall appoint Mr. Orlando, Mr. Netter or Mr. Englander, as
the case may be, as a member of the Board to replace the Dolphin Director. If
for some reason Mr. Netter, Mr. Orlando or Mr. Englander, as the case may be,
cannot serve as a substitute director, the Board shall appoint a qualified
substitute director recommended by Dolphin, subject to the approval of the
Governance Committee in good faith after exercising its fiduciary duties,
provided that the Company may not unreasonably withhold consent of such
qualified substitute candidate and provided further that in the event the
Governance Committee does not approve of a substitute director recommended by
Dolphin, Dolphin will have the right to recommend additional persons as a
substitute director. Upon the appointment of a substitute director to the Board,
the Board will also appoint such substitute director to each of the Compensation
Committee and Governance Committee. Any such substitute director appointed to
the Board shall be deemed to be a “Dolphin Director” hereunder.

c.                    In Sections 1(f) of the Agreement, each reference to the
“2014 Annual Meeting” shall be a reference to the “2015 Annual Meeting.”

d.                   Each reference in the Agreement to the “Standstill Period”
shall be a reference to the “Amended Standstill Period.”

3.                   No Implied Amendments. Except as herein amended, all of the
terms of the Agreement shall remain in full force and effect and are ratified in
all respects. On and after the effectiveness of this Amendment, each reference
in the Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import shall mean and be a reference to the Agreement, as amended by
this Amendment.

4.                   Governing Law. This Amendment shall be governed by and
construed and enforced in accordance with the laws of the State of Minnesota
without reference to the conflict of laws principles thereof.  

5.                   Counterparts. This Amendment may be executed by facsimile
and in separate counterparts, all of which, taken together, shall constitute one
original document and shall become effective when one or more counterparts have
been signed by the Parties and delivered to each Party.

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

 

  QUMU CORPORATION               By: /s/  Sherman L. Black     Sherman L. Black
Chief Executive Officer

 

 

DOLPHIN LIMITED PARTNERSHIP III, L.P.

 

By:  Dolphin Associates III, LLC, its General Partner

 

By:  Dolphin Holdings Corp. III, its Managing Member

 

By:  /s/  Donald T. Netter     Donald T. Netter     Senior Managing Director  

 

 

DOLPHIN ASSOCIATES III, LLC

 

By:  Dolphin Holdings Corp. III, its Managing Member

 

By:  /s/  Donald T. Netter     Donald T. Netter     Senior Managing Director  

 

 

DOLPHIN HOLDINGS CORP. III

 

By:  /s/  Donald T. Netter     Donald T. Netter     Senior Managing Director  

 

 

 

 

 

[Signature Page to Amendment]

 

 



 

